Citation Nr: 1720130	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for bilateral knee disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for bilateral foot disability.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a disability manifesting with chest pains.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for sinusitis.

5.  Entitlement to service connection, to include on a secondary basis, for bilateral knee disability.

6.  Entitlement to service connection for headaches, to include occipital neuralgia.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for a disability manifesting with chest pains, to exclude hiatal hernia with gastroesophageal reflux disease (GERD), to include coronary artery disease (CAD).

9.  Entitlement to service connection, to include on a secondary basis, for hypothyroidism.

10.  Entitlement to service connection for bilateral foot disability, to include pes planus.

11.  Entitlement to service connection, to include on a secondary basis, for left leg disability (claimed as leg numbness).  

12.  Entitlement to an increased rating for degenerative joint disease (DJD) of lumbar spine (claimed as back pain), currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to May 1978, and again from October 1979 to October 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, July 2010, August 2010, and May 2014 rating decisions, respectively, by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In January 2017, the Veteran appeared with his representative for a Travel Board hearing before the undersigned. 

The issues of entitlement to service connection a disability manifesting with chest pains, hemorrhoids, headaches, bilateral foot disability, and left leg disability (claimed as numbness) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board recognizes that the Veteran attempted to raise the issue of entitlement to service connection, to include on a secondary basis, for hypogonadism at the May 2014 VA examination.  The Veteran and his representative are advised that a claim for benefits must be submitted on the standard application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  


FINDINGS OF FACT

1.  An October 2000 rating decision denied, in pertinent part, the claims of service connection for sinusitis and a disability manifesting with chest pains; the Veteran did not perfect an appeal with respect to either issue.  

2.  The evidence received since the October 2000 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for a disability manifesting with chest pains.

3.  The evidence received since the October 2000 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for sinusitis.

4.  A March 2003 rating decision denied the claims of service connection for bilateral knee disability and bilateral foot disability; the Veteran did not perfect an appeal with respect to either issue.

5.  The evidence received since the March 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for bilateral knee disability.

6.  The evidence received since the March 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for bilateral foot disability.

7.  During the appeal period, the Veteran's service-connected lumbar spine disability manifested by limitation of motion of the thoracolumbar spine of, at worst, 42 degrees flexion (the earliest point where painful motion was documented to begin), and 8 degrees extension.  

8.  The Veteran's hypothyroidism did not originate in service and is not otherwise etiologically related to service, and was not caused or aggravated by service-connected disability.

8.  The Veteran's bilateral knee disorder is etiologically related to his military service.






CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying, in pertinent part, service connection for sinusitis and a disability manifesting with chest pains is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of service connection for a disability manifesting with chest pains has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence sufficient to reopen the claim of service connection for sinusitis has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The March 2003 rating decision denying service connection for bilateral knee disability and bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

5.  New and material evidence sufficient to reopen the claim of service connection for bilateral knee disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  New and material evidence sufficient to reopen the claim of service connection for bilateral foot disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The criteria for a rating in excess of 20 percent disabling for the Veteran's service-connected DJD of lumbar spine disability have not been met.

8.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8.  The criteria for service connection of the Veteran's bilateral knee disability have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2009 and October 2015.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014; see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The April 2017 VA examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  The Board has reviewed the April 2017 VA examination report for the Veteran's lumbar spine and bilateral knee disabilities and finds that it fully complies with those requirements.  The Board also notes that June 2010 and December 2013 VA examinations are also of record; however, retroactive motion testing cannot be performed to determine the range of motion in the manner now required by Correia.  An examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim for increased rating of DJD of lumbar spine in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

Next, as will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for bilateral knee disability.  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

II. New and Material Evidence

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

	October 2000 Rating Decision: Sinusitis and Chest pain

Here, the relevant evidence of record at the time of the October 2000 rating decision consisted of the Veteran's STRs, VA examinations conducted in August 1999 and July 2000, as well as lay statements regarding symptomatology from the Veteran and other sources.  

With respect to chest pains, the relevant evidence that has been added to the record since the October 2000 rating decision consists of VA and private treatment records, as well as lay statements regarding continuity of symptomatology since service.  For instance, private medical treatment records dated in July 2007 reflect ongoing complaints of chest pain and a diagnosis of CAD. 

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claims of service connection a disability manifesting with chest pains and finds that it does.  The new evidence was not of record at the time of the prior denial.  Moreover, the evidence, at the very least, triggers VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for a disability manifesting with chest pains must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With respect to sinusitis, the Board notes that the Veteran underwent a VA examination in May 2002 for multiple disabilities, including sinusitis.  Report of the May 2002 VA examination reflects a diagnosis of "recurrent sinusitis and perennial rhinitis."  This new evidence was considered by the RO in its February 2003 SOC.  Notwithstanding, the prior denial was continued for lack of a nexus.  The Veteran was notified of the denial and of his rights but did not perfect his appeal.  As such, the Board finds that the May 2002 diagnosis is not new and material evidence because it was of record at the time the prior decision became final.  In making this finding, the Board has also considered the VA treatment records dated November 2003, which reflect a diagnosis of acute sinusitis.  This evidence, however, does not rise to the level of new and material evidence as it stems from the same factual basis and does not relate to an unestablished fact, by itself or when considered with other evidence, necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has not been submitted and the petition to reopen the claim for service connection for sinusitis must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

	March 2003 Rating Decision: Bilateral knee and foot

Here, the relevant evidence of record at the time of the March 2003 rating decision consisted of the Veteran's service treatment records, VA and private treatment records, including VA examinations conducted in July 2000 and May 2002, as well as the Veteran's lay statements regarding symptomatology.  

The relevant evidence that has been added to the record since the March 2003 rating decision consists of VA and private treatment records, as well as lay statements regarding continuity of symptomatology since service.  For instance, VA treatment records dated in July 2006 reflect a diagnosis of pes planus, bilaterally.  Likewise, VA treatment records dated in June 2007 documents knee pain "secondary to [Veteran's] military [service] as an airborne ranger."  Records also reflect a positive nexus opinion dated in November 2006 stating "there is a high probability that [Veteran's] knee abnormalities . . . are likely a result of his military service."  The lay statements from the Veteran also clarify the apparent absence of complaints and treatment of knee pain in service.

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claims of service connection for bilateral knee and foot disabilities and finds that it does.  The new evidence was not of record at the time of the prior denial and relates to unestablished facts necessary to substantiate the claims.  Moreover, the evidence, at the very least, triggers VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for bilateral knee disability and bilateral foot disability must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (201); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran's thoracolumbar spine disability is currently evaluated at 20 percent disabling under the General Rating Formula for Disease and Injuries of the Spine, Diagnostic Codes 5235-5243.  Under Diagnostic Code 5242, a 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion (ROM) of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reserved lordosis, or abnormal kyphosis.  A 40 percent rating is assigned where there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As indicated by Note (1), for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

	Factual Background

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

The Veteran asserts entitlement to a rating in excess of 20 percent for DDD of the lumbar spine from August 2010.  

As mentioned, the Veteran and his spouse testified at a travel board hearing in January 2017.  At that time, the Veteran reported, in pertinent part, difficulty sitting, standing, or walking for prolonged time without severe pain.  The Veteran further reported difficulty stretching overhead and bending down.  He reported taking Percocet and muscle relaxers three times a day to help alleviate the pain.  The Veteran indicated that his lifestyle has changed "drastically" due to his back.  Additionally, the Veteran's spouse indicated that the Veteran suffers from depression as a result of his back because "he can't do anything and he feels [incomplete.]"  The Veteran reported that he is currently taking Paxil (an antidepressant).  

The relevant medical evidence of record consists of VA and private treatment records, as well as reports of VA examinations conducted in June 2010, December 2013, and April 2017.

Report of the June 2010 VA examination documents the Veteran's reports of spasmodic and aching pain in his lower back with radiation of pain and numbness in the right leg.  Veteran further reported flare-ups occurring approximately every week.  The Veteran also reported difficulty climbing stairs, bending over, lifting more than 30 pounds, and walking long distances.  

Physical examination revealed erectile dysfunction, numbness, and parathesisas (tingling), with an etiology related to the claimed condition.  Muscle spasms, guarding, and pain with motion were noted; however, was not noted as resulting in an abnormal gait or spinal contour.  No lumbar kyphosis, lordosis, scoliosis, atrophy, or ankylosis was noted.  Range of motion (ROM) testing measured forward flexion to 50 degrees; extension to 10 degrees; and lateral flexion and rotation to 20 degrees, bilaterally.  Objective evidence of pain was noted.  Similar findings were noted after repetitive-use testing.  No additional functional loss was noted.  Straight leg raising test was noted as positive, bilaterally.  

The Veteran was diagnosed with mild degenerative arthritis of the lumbar spine.  The examiner noted that the Veteran has a disc dehydration of L5-S with a slight central disc bulge at L4-5.

Report of the December 2013 VA examination documents the Veteran's reports of more severe and continuous low back pain and spasms.  The Veteran further reported that he developed "sciatica" of the right leg, which he described as going down the right leg to the knee and occasionally the calf.  Veteran also described intermittent bilateral foot numbness.  

Physical examination revealed tenderness and pain on palpation of the thoracic and lumbar paraspinals.  Muscle spasms and guarding not resulting in abnormal gait or spinal contour was noted.  ROM testing measured forward flexion to 60 degrees; extension to 15 degrees, with painful noted at 10 degrees; lateral flexion to 20 degrees, bilaterally; and lateral rotation to 25 degrees with pain noted at 20 degrees, bilaterally.  Objective evidence of pain was noted.  Similar findings were noted after repetitive-use testing.  Straight leg raising test was noted as negative, bilaterally.  Intermittent radicular pain to the right lower extremity was noted; left side was noted as not affected.  No ankylosis or IVDS was noted.  X-rays imaging was performed and documented arthritis.  

The Veteran was diagnosed with DJD of the lumbar and thoracic spine, respectively.  The examiner opined that although the Veteran needs the ability to get up intermittently from a seated position throughout the day, the Veteran's back disability should not preclude light duty or sedentary employment.  Additionally, the examiner opined that the Veteran's claimed bilateral leg pain and foot numbness is less likely than not caused by or a result of the Veteran's service-connected low back disability.  In rendering this opinion, the examiner reasoned that the "Veteran's [bilateral] leg pain does not correlate with radicular disease since the distribution is not consistent with radiculopathy" and was not helped by epidurals.  Furthermore, the examiner reasoned that there is no objective evidence of nerve root compression/radiculopathy.  With regard to the bilateral foot numbness, the examiner reasoned that the foot numbness is not a symptom attributable to thoracolumbar spine disability since the legs are not involved in the numbness.  

Report of the December 2013 VA reproductive system examination reflects that the Veteran was found to have low testosterone in 2010 and placed on testosterone injections.  The Veteran continued the hormonal replacement treatment for one year, after which they were stopped.  The Veteran has difficulty becoming erect and cannot take medication due to his non-service-connected heart condition.  The Veteran also experiences bladder leakage.  

The examiner opined that the Veteran's erectile dysfunction (ED) and bladder leakage is less likely than not attributable to his service-connected back disability, to include residuals of treatment, i.e., medications, for that disability.  In rendering this opinion, the examiner reasoned that the Veteran is diagnosed with hypogonadism and is presently not receiving testosterone replacement, which is the "most likely cause."  However, the examiner also noted that the Veteran's hypertensive vascular disease may also be a contributing factor.  With regard to bladder leakage, the examiner noted that etiology cannot be determined; however, there is no evidence to suggest that the Veteran's service-connected back disability has any relationship to his bladder leakage.  

Report of the April 2017 VA examination documents the Veteran's reports of difficulty with rising transfers and walking, lifting, and carrying.  The Veteran reported that a combination of all three areas, i.e., back, knee, and hip, can keep him in bed "2 or 3 days each month," and increase his reliance on pain medication.  The examiner noted additional traumas, i.e., falling from truck and motor vehicle accidents in 2009 and 2010, which aggravated the Veteran's back disability.

Physical examination revealed local tenderness and spasms in the lumbar paraspinal muscle.  Guarding and muscle spasms were noted.  Antalgic gait due to back, knee, and hip pain, collectively, was noted.  The examiner noted that the back disability contributed most to difficulties with transfers, with aggravation by prolonged sitting, standing, ambulating, or lifting.  Spinal contour was also noted as abnormal due to muscle spasms with decreased lumbar lordosis and increased thoracic kyphosis.  No muscle atrophy or ankylosis was noted.  ROM testing measured forward flexion to 45 degrees; extension to 8 degrees; right lateral flexion to 25 degrees; left lateral flexion to 15 degrees; right lateral rotation to 17 degrees, and left lateral rotation to 22 degrees.  ROM after repetitive-use testing measured forward flexion to 42 degrees; extension to 5 degrees; right lateral flexion to 20 degrees; left lateral flexion to 10 degrees; right lateral rotation to 18 degrees, and left lateral rotation to 15 degrees.  Objective evidence of pain was noted.  Specifically, the examiner noted splinting respiratory patterns, grunting, and grimacing with ROM testing.  The examiner noted that trying to estimate additional loss of ROM with a flareup would be pure speculation, and explained that it is predictable only that all flares would be unique depending on triggering factors and other circumstances involved.  

Straight leg raising test was noted as negative, bilaterally.  The examiner noted that the radicular-type symptoms reported by the Veteran are not due to radiculopathy.  The absence of paresthesias and numbness was noted.  No other neurological abnormalities associated with the Veteran's back disability were noted.  No ankylosis or IVDS was noted.  X-rays imaging was performed and documented arthritis.  Excess fatigability, pain on movement, less movement, disturbance in locomotion, and interference with sitting and standing were also noted.  

The Veteran's previous diagnoses of DJD and DDD of the lumbar spine were confirmed, and the Veteran was also diagnosed with lumbosacral sprain, thoracolumbar muscle spasm, and spondylosis.  No further opinion or rationale was provided.

	Analysis

Upon review of the evidence of record, the Board finds that an increased disability rating in excess of 20 percent for the Veteran's service-connected DJD of the lumbar spine is not warranted.

In making this finding, the Board accords significant probative weight to the VA examinations provided in April 2017, December 2013, and June 2010.  The Board finds that the findings of the VA examiners to be the most probative evidence of record as to the nature and severity of the Veteran's service-connected disability.  The findings and diagnoses were provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, the examinations are persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra. 

As mentioned, a next-higher 40 percent rating is assigned where there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this case, the April 2017 VA examination measured forward flexion to 45 degrees; extension to 8 degrees; right lateral flexion to 25 degrees; left lateral flexion to 15 degrees; right lateral rotation to 17 degrees, and left lateral rotation to 22 degrees.  ROM after repetitive-use testing measured forward flexion to 42 degrees; extension to 5 degrees; right lateral flexion to 20 degrees; left lateral flexion to 10 degrees; right lateral rotation to 18 degrees, and left lateral rotation to 15 degrees.  Objective evidence of pain was noted.  Specifically, the examiner noted splinting respiratory patterns, grunting, and grimacing with ROM testing.  No ankylosis was noted.  The Board notes that the prior VA examinations reflect greater ROM.  Considering all of the evidence, the Board finds that the evidence shows that, at worst, the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees, thus, not meeting the criteria for a rating in excess of 20 percent disabling under the applicable diagnostic code.  

The Board has considered the Veteran's statements regarding difficulty sitting, standing, or walking for prolonged time without severe pain.  The Veteran is clearly competent to make these statements as they relate to observable symptomatology.  Notwithstanding, the probative medical evidence outweighs the lay statements.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating in excess of 20 percent disabling for DDD of the lumbar spine.

Next, the Board has considered the additional limitation of function due to factors such as low back pain, weakness, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 204.  The April 2017 VA examiner noted that there was functional loss and/or impairment due to fatigue, weakness, or incoordination on repetitive motion testing.  Such findings, however, do not indicate a disability picture akin to having a low back flexion limited to 30 degrees or less as is necessary in order to achieve a higher evaluation under Diagnostic Code 5237.  Specifically, the measured ROM, including after repetitive-use testing, accounted for the functional loss due to pain and fatigability.

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. At 43; see 38 C.F.R. § 4.40.  

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question, other than that already granted by the RO, i.e., 10 percent ration for radiculopathy of the right lower extremity (claimed as bilateral leg numbness).  Here, the Board notes that the April 2017 VA examiner indicated that the Veteran's ED is most likely due to his hypogonadism rather than his back disability.  The Board also notes that although the April 2017 VA examiner indicated that the etiology of the bladder leakage could not be determined, he did indicate that there is no evidence to suggest that the Veteran's service-connected back disability has any relationship to his bladder leakage.  Thus, as the medical evidence does not show such impairment due to the Veteran's service-connected back disability, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.



      Extraschedular Rating

The Board has further considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the rating criteria describe complications attributable to DJD of the lumbar spine, such as limitation of motion and muscle spasms or guarding resulting in abnormal gait, and provides for higher ratings for more severe disability levels if such develop in the future.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for DJD of the lumbar spine.

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board notes that in May 2013, the Veteran filed a VA 21-8940 for TDIU due to his disabilities, including arthritis in the back, neck, knees, shoulders, and hips.  Subsequently, the Veteran's claim was denied in December 2013 because although the Veteran noted functional impairments due to his disabilities, the evidence did not suggest he was unable to work due to his service-connected back disability.  Rather, the Veteran was gainfully employed at that time.  The Veteran did not initiate an appeal and the rating decision became final.  Now, the Board must note no other indication that the issue of TDIU has been raised by this record.  The evidence does not suggest he is unable to work due to his back disability (nor does the evidence of record suggest this).  The record reflects that the Veteran is currently employed, and has been since his separation from service.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, supra. 






Hypothyroidism

	Factual Background

In his March 2013 claim, the Veteran asserted entitlement to service connection, to include on a secondary basis, for hypothyroidism.  Specifically, the Veteran claims that the medication used to treat his back disability caused his hypothyroidism.

The first evidence of record regarding the Veteran's claimed hypothyroidism, other than his own statements, is a May 2014 VA examination.  Report of the May 2014 VA examination documents the Veteran's statements denying any problems with hypothyroidism.  Rather, the Veteran newly asserted that his diagnosed hypogonadism is due to the medication used to treat his back disability.  

Physical examination revealed no signs, symptoms, or findings attributable to a thyroid disability.  The Veteran's neck was noted as normal, with no palpable thyroid enlargement or nodules.  Thyroid-stimulating hormone test were performed, and the examiner concluded that the thyroid was normal.  The examiner opined that it was less likely than not that the claimed hypothyroidism is proximately due to or the result of the Veteran's back disability, and that the medical evidence of record does not corroborate a finding of hypothyroidism secondary to the Veteran's service-connected back disability.  The examiner did, however, indicate "yes" under the portion of the exam asking whether the Veteran has or has ever had a thyroid or parathyroid condition.

	Analysis

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed hypothyroidism disability.  The medical evidence simply does not show the condition is present.  In this regard, the Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for a right hand disability cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making these findings, the Board accords significant probative weight to the May 2014 VA examination and opinion.  The Board finds that the findings of the May 2014 VA examiner to be the most probative evidence of record as to whether the Veteran presently has the claimed disability.  The opinion was provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, this opinion is persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the examination report indicates a diagnosis of a thyroid or parathyroid condition; however, based upon the context of the information found in the whole document and the medical opinion, the notation appears to be a typographical error.  Specifically, the laboratory testing and physical exam revealed that the thyroid was normal.  There is no other medical evidence of record suggesting a previous diagnosis of a thyroid condition.  Moreover, the Veteran expressly denied any thyroid condition.  

Notwithstanding, the Board notes that to the extent the Veteran has made statements in support of his claim, as to the specific issue in this case, diagnosing an insidious disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, to the extent the Veteran is self-diagnosing hypothyroidism, the Board finds his statements are not competent lay evidence.  Regardless, the probative medical evidence outweighs the Veteran's statements.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection, to include on a secondary basis, for hypothyroidism.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral knees

	Factual Background

The Veteran's STRs dated in September 1975 reflect complaints of knee pain and swelling.  Thereafter, STRs are negative for any complaints and/or treatment of a knee disability in service.  The Veteran's military personnel records reflect that between June 1975 and May 1978, his military occupational specialty (MOS) was a lance missile crewman and served as a paratrooper with the 1/508th Airborne battalion.  

As mentioned, the Veteran and his spouse testified at a travel board hearing in January 2017.  At that time, the Veteran reported, in pertinent part, that his bilateral knee disability is due to his physical training and service as a paratrooper.  He further reported that he did not report to sickcall with complaints of knee pain because he "didn't want to give up [his] jump status," and be transferred to another unit.  Rather, the Veteran explained that when the pain became intolerable, he would seek conservative medication, i.e., Motrin, from the battalion medic.  

In an October 2009 statement, an acquaintance who served with the Veteran reported that the Veteran would not go to sickcall with complaints of knee pain, but rather seek medication from the battalion medic on-site.  The acquaintance further indicated that medical notes taken by the medics rarely made it to official records "because most of the time they didn't keep any records."  

The relevant medical evidence of record consists of VA and private treatment records, as well as reports of VA examinations conducted in April 2002, May 2014, and April 2017.

Report of the April 2002 VA examination documents the Veteran's statements that he "developed bilateral knee problem[s] while jumping off the parachute with the Airborne unit."  He further reported that he has been taking medication, i.e., Celebrex, for pain management.  Physical examination revealed normal ROM, good stability, and no tenderness to palpation.  X-rays were performed and revealed scalloping of the patella on the lateral view, bilaterally.  The examiner diagnosed bilateral knee chondromalacia.  No further opinion or rationale was provided.  

In a November 2006 statement, a private orthopedic surgeon, who previously treated the Veteran for orthopedic ailments, reviewed the Veteran's medical records and concluded that "there is a high probability that [the Veteran's] knee abnormalities, [bilaterally], are likely a result of his military service."  

VA treatment records dated October 2004 to April 2007 reflect multiple complaints of and/or treatment for bilateral knee pain.  Records also reflect an October 2004 diagnosis of osteoarthritis of the Veteran's knees, bilaterally.  The Veteran was prescribed medication, i.e. Lortab, for pain management.  

Report of the May 2014 VA examination documents the Veteran's statements that he has experienced "bilateral knee pain for over 20 years."  At that time, the Veteran reported his symptoms as pain, swelling, and tenderness, which increases after prolonged sitting.  The report also indicates that the Veteran underwent arthroscopic knee surgery in approximately 2007, and that he current takes medication and wears bilateral knee braces for pain management.  Physical examination revealed normal ROM; however, the Veteran complained of pain with active motion.  Nerve examination was normal and no abnormal weight-bearing was noted, bilaterally.  Tenderness on palpation was noted, bilaterally.  The examiner diagnosed bilateral knee patellar tendonitis.  The examiner opined that it is less likely than not that the bilateral knee disability is proximately due to or the result of the Veteran's service-connected back disability.  No further opinion was provided.  

Report of the April 2017 VA examination documents the Veteran's documents the Veteran's reports of difficulty with rising transfers and walking, lifting, and carrying.  The Veteran reported that a combination of all three areas, i.e., back, knee, and hip, can keep him in bed "2 or 3 days each month," and increase his reliance on pain medication.  Physical examination revealed limited ROM, bilaterally, with similar findings after repetitive-use testing.  Tenderness on palpation was noted, bilaterally.  Joint stability was noted as normal, bilaterally.  Crepitus and visible discomfort was noted with motion testing of the left knee.  

The examiner confirmed the prior diagnoses of bilateral knee osteoarthritis and patellar tendinopathy, and further diagnosed bilateral patellofemoral pain syndrome.  The examiner indicated that the records from the private orthopedic surgeon were not available for review.  No further opinion or rationale was provided.  

	Analysis

The record in this case is clear as to whether the Veteran has a current bilateral knee disability.  Indeed, the Veteran has, at minimum, a diagnosis of bilateral knee osteoarthritis; thus, the first element of service connection, the existence of a current disability, is satisfied.  

Concerning an in-service event, illness, or injury, the Veteran has, overall, consistently reported that he developed bilateral knee pain in since service due to his physical training and paratrooping.  Signs and symptoms attributable to knee pain are of the type that is readily identifiable by lay persons (i.e., pain, stiffness, swelling, etc.).  STRs reflect that on at least one occasion, i.e., September 1975, the Veteran complained of and was treated for bilateral knee pain and swelling.  At his January 2017 hearing, the Veteran explained that the reason he did not report to sickcall for treatment of his knee pain was to avoid losing his airborne status and being transferred.  This lay evidence is consistent with the October 2009 statement, in which an acquaintance corroborates the Veteran's accounts that he did not seek treatment for his knee pain at sickcall due to concern that he would lose his airborne status.  The Board finds the lay evidence of record to be competent and credible.  In addition, the Board recognizes that the July 2000 VA examiner indicated that "osteoarthritis in [the Veteran's] knees . . . would be consistent with his history."  Indeed, the Veteran's MOS is of the type that would reasonably result in knee trauma.  Thus, the Board finds the record demonstrates, at a minimum, some in-service symptoms pertaining to the Veteran's claimed disability for purposes of service connection.

With respect to the remaining nexus element, the Board notes that the May 2014 examiner opined that it is less likely than not that the bilateral knee disability is proximately due to or the result of the Veteran's service-connected back disability.  It is not clear whether or to what extent the Veteran's statements, e.g., that he has experienced bilateral knee pain for over 20 years, were considered in rendering an opinion.  

In weighing the probative value of the opinions, the Board finds that the November 2006 private opinion is more probative than the other opinions of record.  The private physician was previously treating the Veteran for orthopedic ailments, conducted the two arthroscopic surgeries, and attested that after reviewing the Veteran's records, "there is a high probability that [Veteran's] knee abnormalities... are likely a result of his military service."  This is bolstered by the lay evidence of record provided by the Veteran and others.  In comparison, the only negative opinion of record relates to whether the Veteran's bilateral knee disability is proximately due to or the result of the Veteran's service-connected back disability.

Based on this information, the Board finds that the medical evidence is, at the very least, in equipoise as to whether the Veteran's bilateral knee disability was incurred in or a result of his active military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for bilateral knee disability is warranted.  As the Board is granting the claim on a direct theory of entitlement, no discussion of whether service connection is warranted on a separate theory is necessary, to include a discussion of whether the Veteran's bilateral knee disability is proximately due to or a result of, or aggravated by, his service-connected back disability.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a disability manifesting with chest pain is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim of entitlement to service connection for bilateral knee disability is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim of entitlement to service connection for bilateral foot disability is reopened; to this extent only, the appeal is granted.

The petition to reopen the claim of entitlement to service connection for sinusitis based on the submission of new and material evidence is denied.

Entitlement to an increased rating in excess of 20 percent disabling for DJD of lumbar spine is denied.

Entitlement to service connection, to include on a secondary basis, for hypothyroidism is denied.

Entitlement to service connection for bilateral knee disability is granted.


REMAND

Regrettably, review of the record reveals that the claims must be remanded for additional development prior to appellate consideration.  

With respect to the Veteran's claimed hemorrhoid disability, the Board notes that at his January 2017 hearing, the Veteran identified receiving treatment for pilonidal cysts and hemorrhoids at a VA treatment facility in Lake City, Florida, within the first three months after his first separation from service.  The Veteran further reported that he underwent surgery at that time.  Unfortunately, these records are not associated with claims file.  

Next, the Board turns to the Veteran's claimed left leg numbness.  Initially, the Board notes that in September 2015, the Veteran was granted service connection for radiculopathy of the right lower extremity of the sciatic nerve secondary to his service-connected DJD of the lumbar spine.  The Veteran has consistently held that the same condition occurs in his left leg as a result of his service-connected disability.  At the January 2017 hearing, the Veteran reported that at times he can "pinch [his] legs and [] have no feeling."  The Veteran further reported that he was experiencing this sensation during the hearing.  Report of the December 2013 VA examination reflects the examiners statements that the Veteran does experience pain on his left side, but that it "never extends below the knee."  However, at the January 2017 hearing, the Veteran reported that he has "numbness and tingling all the way down into [his] feet."  A treatment record dated in May 2009 reflects that the Veteran presented with "radicular manifestations [bilaterally, with the] right greater than left."  The record further reflects that "nerve conduction studies were completed and . . . show H-reflexes to be absent."  It is not clear whether or to what extent the December 2013 VA examiner considered these findings in rendering his opinion.  Considering the totality of the evidence, the Board finds that a remand is warranted to provide the Veteran with an additional nerve conduction study (NCS) and/or electromyogram (EMG).  

Next, the Board turns to the Veteran's claimed chest pains.  The RO did not provide the Veteran with an examination with respect to his claimed chest pains.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the private treatment records reflect that the Veteran is currently diagnosed with coronary artery disease (CAD).  In June 2007, the Veteran underwent a coronary stenting in the circumflex vessel.  STRS reflect complaints of chest pain throughout service.  Albeit, the chest pains were often summarily attributed to the Veteran's now service-connected hiatal hernia with GERD; however, given the overlapping symptoms, i.e., chest pain, it is at least possible that the chest pains the Veteran experienced were an early manifestation of the subsequently diagnosed CAD.  As such, the Board finds that further development is necessary to obtain an opinion commenting on the significance of the chest pains in and since service, and whether they indicate an early manifestation of the Veteran's CAD.  

Next, the Board turns to the Veteran's claimed headaches.  In December 2013, the Veteran was provided with a VA examination with respect to his claimed headaches.  Report of the December 2013 VA examination reflects, in pertinent part, a diagnosis of occipital neuralgia, a disorder that causes intense headaches.  At that time, the examiner opined that the "Veteran's headache disorder has absolutely no relationship to his low back."  No further opinion was provided.  It is unclear whether or to what extent the examiner considered prior statements regarding headaches and medical records.  Specifically, VA treatment records dated in February 2005 reflect an assessment of ocular headaches.  STRs reflect complaints and/or treatment of headaches throughout service.  For instance, in STRs dated in February 1977 reflect complaints of headaches.  At that time, the clinician noted "headaches, probably migraines."  The Veteran continued to have numerous complaints of headaches throughout service, some of which overlapped with the Veteran's complaints of sinus problems.  Thus, an addendum opinion is necessary for a VA examiner to comment on (i) whether the in-service headaches can be distinguished from as a distinct disability from sinusitis; and (ii) the significance of in-service headaches, and on whether they indicate an early manifestation of the Veteran's diagnosed ocular neuralgia.  

Finally, the Board turns to the Veteran's claimed bilateral foot disability.  Report of the 2002 VA examination reflects the Veteran experienced "no pain over the heel or over the medial arch based on palpation."  At that time, the examiner opined that the Veteran "has no real pes planus deformity of his feet."  However, review of the Veteran's STRs reflects a June 1975 diagnosis of mild pes planus on the Veteran's entrance examination.  STRs further reflect complaints of foot pain throughout service.  For instance, in July 1975 the Veteran presented with complaints of arch pain and "almost daily" swelling in his feet.  In January 1986, the Veteran suffered a grade II-III left foot sprain.  In November 1991, the Veteran had a soft tissue injury to his right foot.  In March 1994, the Veteran presented with complaints of foot pain and was noted to have pes planus.  VA treatment records dated in August 1999 reflect "fallen arches."  VA treatment records further reflect a July 2006 diagnosis of pes planus, bilaterally.  Based on the evidence of record, the Board finds that a remand is necessary to provide the Veteran with an examination and opinion addressing whether the Veteran's pes planus was aggravated, i.e., permanently worsened beyond its natural progression) by his military service.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain records of the treatment the Veteran identified as receiving at a VA treatment facility in Lake City, Florida, between May 1978 and October 1979.  

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed radicular pain (claimed as leg numbness) in the Veteran's left leg.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Does the Veteran have radiculopathy (claimed as leg numbness) in his left leg?  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his service-connected back disability.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.


3.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed disability manifesting with chest pains, to include CAD.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a.  Does the Veteran have a disability manifesting with chest pains, to exclude hiatal hernia with GERD, and include CAD?  

b.  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

In rendering any opinion, the examiner should comment on the significance of in-service chest pains and whether they indicate an early manifestation of a current disability.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.


4.  Arrange for the examiner who conducted the 2013 VA  examination, if available, to prepare an addendum opinion, and if necessary, conduct a new examination of the Veteran, with respect to the nature and etiology of any claimed headache disability, to include occipital neuralgia.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

In rendering any opinion, the examiner should comment on the significance of in-service headaches and whether they indicate an early manifestation of a current disability.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.


5.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed foot disability, to include pes planus.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a.  Does the Veteran have any foot disability, to include pes planus?  

b.  If so, the examiner should identify the specific disorder and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder was aggravated as a direct result of his military service.

Any opinion should reflect consideration of the diagnosis of pes planus noted on the June 1975 entrance examination and the in-service complaints of foot pain.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, readjudicate the issues remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


